Citation Nr: 1311533	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-26 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a back disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from February 1966 to January 1969, with 11 months and 13 days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied reopening of service connection for a back disorder.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence. 

As will be explained below, new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a back disorder.   Further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for a back disorder.  As such, this claim is being REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An August 1969 rating decision denied service connection for a back disorder on the basis that the evidence of record did not show that the Veteran had a back injury in service or a current back disorder.

2.  Additional evidence received since the August 1969 rating action on the issue of service connection for a back disorder raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The August 1969 rating decision became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received to reopen service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board reopens the Veteran's service connection claim for a back disorder on the basis of new and material evidence being received.  Other than the service connection claim for the back disorder on the merits addressed in the remand section below, this award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

The Veteran's claim for service connection for a back disorder was denied in an August 1969 rating decision on the basis that there was no evidence, other than the Veteran's report at separation, of a back injury in service and that there was no evidence of a current diagnosis of disability.  In the August 1969 rating decision, the RO denied service connection for a back disorder.  The RO acknowledged that the Veteran reported complaints of back pain during service, following an October 1967 fall from 40-50 foot tower, but found that the evidence did not demonstrate that the fall occurred as reported, and that the evidence did not demonstrate that the Veteran had been diagnosed with a current back disorder, other than lumbar scoliosis noted at separation.  The RO also noted that the Veteran had reported on his enlistment examination that he had been treated by a private physician for a back condition.  In August 1969, the record contained the Veteran's service treatment records, which include the Veteran's report at entry to service in February 1966 that he had seen a private doctor for back trouble and that he slept on a firm mattress for lordosis and had occasional trouble now.  The service treatment records also include a report from the Veteran at separation of recurrent back pain subsequent to falling from a repelling tower in November 1967.  X-ray examination showed mild lumbar scoliosis to the left.

The Veteran was notified of the 1969 decision via a letter dated in August 1969.  In an April 2010 statement, the Veteran indicated that he never received any letter in August 1969 notifying him of the denial of his service connection claim for a back disorder and believed at the time that he was being refused to pursue his claim.  The record shows that the RO sent the Veteran a letter in August 1969 notifying him of the benefits he was receiving as a result of his August 1969 rating decision, based on the date of his claim in May 1969.  The RO used the address that the Veteran had provided on his May 1969 claim.  In October 1969, the RO received noticed that the Veteran's address had changed and used this new address in correspondence concerning his educational assistance benefits.  The Veteran and the RO had correspondence regarding his dependents.  In December 1970, the Veteran notified VA of another address change and subsequently underwent a VA examination in March 1972.  He noted yet another address change in 1978.  

Although the Veteran asserts that he never received the August 1969 rating decision or any notice from VA, "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'" Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut the presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent the production of such clear evidence, delivery is proven.  If, on the other hand, clear evidence is presented to rebut the presumption of regularity, the burden then shifts to the Secretary to establish proper mailing of notice in accordance with the applicable case law.  See Baxter v. Principi, 17 Vet. App. 407, 410 (2004). 

Whether clear evidence exists to rebut the presumption of regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process."  Jones v. West, 12 Vet. App. 98, 102 (1998).  Instead, the clear evidence requirement mandates not only a declaration by the appellant of nonreceipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery, as not all address errors rise to the level of clear evidence to rebut the presumption of administrative regularity in the mailing of notice.  See Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001) (in holding the use of wrong ZIP code inconsequential to delivery, the Court stated that "an address containing errors inconsequential to delivery is still proper"); Jones v. West, 12 Vet. App. 98 (1998) (holding the failure to include room number on street address to which VA sent documents and notice to the claimant that his disability compensation would be suspended, was not alone sufficient to overcome the presumption of regularity, where record showed no evidence that the notice was returned as undeliverable); Clark v. Nicholson, 21 Vet. App. 130, 133 (2007) (holding that a veteran did not present clear evidence to rebut presumption of regularity that applies to VA mailings when he asserted that he did not receive notice of an unfavorable RO decision due to VA's failure to include a "NE" postdirectional designator in his street address, as such omission was inconsequential to delivery). 

The Veteran has not shown that VA did not follow its regular mailing practices or that its practices were not regular.  There is no record that the RO's mailing of the August 1969 rating decision was returned as undeliverable; nor is there any communication from the Veteran at that time that he did not receive the rating decision, even though the Veteran had many communications with the RO regarding other matters.  Although the Veteran later stated that he had just assumed the Army had refused to allow him to pursue his claim, VA would have no way of knowing he did not receive the rating decision if the Veteran did not put VA on notice.  Consequently, the Board concludes that the presumption of regularity has not been rebutted.  Moreover, the RO sent the Veteran a letter associated with the rating decision in August 1969 to the address of record at that time and never received notice from the Veteran that he did not receive the rating decision until 2010.  As such proper mailing is established.  

As the Veteran did not submit a notice of disagreement, and no evidence was received within the year following the August 1969 letter such that the provisions of 38 C.F.R. § 3.156(b) would apply, the August 1969 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In August 2008, the Veteran filed an application to reopen service connection for a back disorder.  Generally, it is appropriate for the Board to consider the claim as a request to reopen the previously denied claim rather than an original claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 
24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Since the RO's August 1969 decision, the Veteran has submitted additional evidence in support of his petition to reopen.  In several statements, the Veteran asserts that his current back disorder, diagnosed as degenerative spondylolisthesis, lumbar stenosis, sciatica, and spondylolysis by his treating provider, J. T. H., M.D., is related to his service; he asserts that he was treated for his back in service after the fall and continues to seek treatment for his back.  This time, however, he has asserted that the fall took place in 1964 to 1965 during his Reserve Officers' Training Corps (ROTC) training, prior to his entry into active duty.  In support of this assertion, he points to post-service private treatment records, his statements, and statements of his family and friends attesting to the Veteran's long-standing complaints of back pain.

Additionally, treatment records from the Dr. H, dated from 2002 through 2008, show diagnoses of degenerative subluxation of L4-5 with associated severe lateral recess stenosis, spinal canal and neural foraminal stenosis at L5-S1, and milder degenerative changes; there is no indication in these records of a history of in-service treatment, or any allegations as to an injury to the back during service.  The Veteran, as previously discussed, also submitted statements from himself, as well as his friends and family, attesting that he has had back problems, including pain, since his discharge from service.  

For purposes of establishing whether new and material evidence has been received, the credibility of the evidence, and not its weight, is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because the Veteran's statements regarding in-service and post-service back symptoms, treatment, and diagnosis, as well as the testimony of his friends and family, are not shown to be inherently false, they are presumed credible for the limited purpose of reopening the claim.  Additionally, the Veteran is considered competent to report the onset and continuation of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  Given this, and particularly in view of the Court's holding in Shade, the Board finds that the contentions by the Veteran, as well as by his family and friends - not previously of record - represent evidence of back pain since service, as well as the recent diagnoses related to the Veteran's lumbar spine, as shown in the records from Dr. H, sufficient to reopen the Veteran's previously denied claim.  As such, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim for service connection for a back disorder.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (where the Federal Circuit Court noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  In conclusion, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the appeal to reopen service connection for a lumbar spine disorder is granted.  


REMAND

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). Accordingly, the Board finds that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

The Veteran has not been provided with a VA examination in order to address whether he has residuals of a back injury related to his active military service.  The Veteran contends that he his current back disability is the result of an in-service fall from a tower.  Service treatment records show that the Veteran reported a history of a 1967 back injury during his January 1969 separation examination.  A 1971 VA examination report related to his service-connected left foot shows assertions of an in-service back injury related to a fall from a tower, and complaints related to the Veteran's back in the years following active service.  As such, the medical evidence is unclear whether the Veteran has residuals of back injury which are causally or etiologically related to the Veteran's military service.  

As previously discussed, the Veteran reported experiencing recurrent back pain at separation from service, which he also related was due to a fall from a tower in 1967.  The diagnosis at separation was mild left lumbar scoliosis.  The 1971 VA examination report states that the Veteran's spine had no abnormal position or movement.  Nonetheless, the Board notes that treatment records from Dr. H, including a 2002 MRI report, indicates that the Veteran currently has degenerative spondylolisthesis, lumbar stenosis, sciatica, and spondylolysis.  A July 2008 treatment record from Dr. H states that the Veteran reported a history of back pain for several years.  The medical evidence is unclear whether the Veteran's claimed back disorder is causally or etiologically related to his service, including the alleged back injury during service.  

Although the Veteran had originally reported an injury to his back after falling from a tower in October 1967, presently, the Veteran is stating that the injury actually happened during ROTC training prior to his entry into active duty service in 1964 or 1965, which is consistent with the service treatment records, which do not show any reported injury in 1967.  

The term "active military, naval, or air service" includes not only active duty, but also any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty; or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Regarding Senior ROTC candidates, the term ACDUTRA means duty performed by a member of a program when ordered to such duty for purpose of training for a period of not less than four weeks and which must be completed by the member before the member is commissioned.  The duty must be under chapter 103 of Title 10. 38 U.S.C.A. § 101(22)(d); 38 C.F.R. § 3.6(c)(4).  The term inactive duty training means training (other than ACDUTRA) by a member of the Senior ROTC prescribed under chapter 103 of title 10. 38 U.S.C.A. § 101(23)(c); 38 C.F.R. § 3.6(d)(3). 

Presumptions - such as of soundness, aggravation, and for service connection for certain conditions that are considered chronic (i.e., permanent), per se, do not apply to periods of ACDUTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (38 C.F.R. § 3.203 prohibits VA from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces). 

The Veteran's DD-Form 214 shows that he had 11 months and 13 days of active service prior to his period of active duty from January 1967 to January 1969.  However, there is no record of his reported ROTC training period.  On remand, the RO must make efforts to obtain the Veteran's complete personnel record including his dates of ACDUTRA or INACDUTRA while he was in ROTC training, as well as any corresponding treatment records.

In addition, a medical opinion needs to be provided to address whether the Veteran's lumbar lordosis noted by the Veteran at entry into service is a congenital defect, and if so, whether this was aggravated during the Veteran's period of active duty.  The Veteran has stated that he suffered back pain during his rigorous training period during service.  A medical opinion also needs to be provided as to whether the Veteran's present back disabilities are related to any back injury during any period of ACDUTRA or INACDUTRA during ROTC training prior to his period of active duty service; and if not, whether there is clear and unmistakable evidence that the Veteran had a pre-existing back disability prior to his entry into active duty service that was not clearly and unmistakably aggravated by service. 

In addition, the Veteran has stated that he has been on disability for his back since 2008.  An inquiry should be made to determine if he is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran also has referred to possible treatment at the VAMC in Palo Alto in the late 1970s; and notes that he has made appointments with back specialists.  Efforts should be made to obtain these records, as well.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his back disability from the VA Medical Center in Palo Alto, California in the late 1970s.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records should be verified by the Palo Alto VAMC and this should be documented for the record. 

If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Contact the Veteran and request any additional relevant treatment records in his possession, or the necessary authorization and names, dates, addresses, and approximate dates of treatment, for all private medical care providers that treated the Veteran for his back disorder. 

For all records adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims folder.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(b)(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile. See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193  (2012).  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Contact all appropriate service department to obtain copies of the Veteran's personnel and treatment records pertaining to his reported ROTC training prior to his entry into active duty service in January 1967, to include any reports of injury to his back from a fall in 1964 or 1965.  

Efforts to obtain these records should include, if necessary, contacting the Veteran to obtain any additional identifying information necessary to locate his records.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records should be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

4.  Undertake all appropriate efforts to verify any additional periods of active duty, ACDUTRA and INACDUTRA prior to January 1967.  All verified periods of active duty, ACDUTRA, or INACDUTRA should be set forth and the report added to the claims folder.  Undertake additional requests for service records as necessary where additional service components to which the Veteran was attached are discovered.

5.  Make arrangements to obtain any SSA records, to include a copy of all decisions regarding any claim for Social Security disability benefits pertaining to his back disability, as well as the medical records relied upon in that decision.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record

6.  After completion of the above, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current back disorder.  The claims file must be made available to, and reviewed by, the doctor.  All appropriate testing should be conducted.

The doctor should identify all current orthopedic disorders found to be present in the back, i.e., lumbar lordosis, degenerative spondylolisthesis, lumbar stenosis, sciatica, and spondylosis, etc. 

The doctor also should provide an opinion as to the following:

(a)  Is the lumbar lordosis of the spine a congenital disorder?  If congenital, the doctor must also state whether this condition is a disease, as opposed to a defect.

(b)  If the lumbar lordosis is a congenital disease, the doctor should state whether it underwent a permanent increase in severity during active service from January 1967 to January 1969.  If so, was the increase in severity beyond the natural progress of the condition?

(c)  If the Veteran's lumbar lordosis is more properly characterized as a congenital defect, the doctor should state whether it was subject to any superimposed disease or injury during active service from January 1967 to January 1969.

(d)  The doctor should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back disorder, including degenerative spondylolisthesis, lumbar stenosis, sciatica, and spondylosis, had its clinical onset during active service or is related to any in-service disease, event, or injury (including a fall from a propelling tower in 1964 or 1965 during ROTC training).

(e)  If the answer to (d) is NO, the doctor should state whether there is clear and unmistakable evidence (obvious or manifest) that the Veteran had a pre-existing back disability prior to his period of active duty service from January 1967 to January 1969; and if so, whether there is clear and unmistakable evidence that the pre-existing back disability was NOT aggravated during his period of active duty service with consideration of the Veteran's complaints of back pain noted during active duty service from January 1967 to January 1969, and his more recent statements attesting to back pain from rigorous training while in service.

(f)  If there is no clear and unmistakable evidence that a back disability pre-existed the Veteran's active duty service from January 1967 to January 1969, the doctor should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back disorder, including degenerative spondylolisthesis, lumbar stenosis, sciatica, and spondylosis, had its clinical onset during active service or is related to any in-service disease, event, or injury (including complaints of back pain during active duty service from January 1967 to January 1969).

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

7.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

8.  When the development requested has been completed, the case should again be reviewed by the RO/AMC.  If the claim remains denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


